UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES —- GENERAL

Case No. CV 17-05020-JWH (DFM) Date: June 3, 2021

 

Title Veil V. Douglass v. Michael Lin et al

 

 

Present: The Honorable Douglas F. McCormick, United States Magistrate Judge

 

 

 

Nancy Boehme Not Present
Deputy Clerk Court Reporter
Attorney(s) for Plaintiff(s): Attorney(s) for Defendant(s):
Not Present Not Present

 

Proceedings: (IN CHAMBERS) Order to Show Cause re Current Address

On April 5, 2021, Defendant Michael Lin moved to compel Plaintiff Veil V. Douglass to
respond to Interrogatories and Requests for Production of Documents. See Dkt. 82. Plaintiff did
not file an opposition. On May 4, the Court granted Defendant’s motion and ordered Plaintiff to
serve responses within fourteen (14) days. See Dkt. 86. The Court’s order was returned as
undeliverable. See Dkt. 87.

Local Rule 41-6 requires that a party proceeding pro se “must keep the Court and all other
parties informed of the party’s current address as well as any telephone number and email
address.” Failure to do so can result in dismissal: “If a Court order or other mail served on a pro se
plaintiff at his address of record is returned by the Postal Service as undeliverable and the pro se
party has not filed a notice of change of address within 14 days of the service date of the order or
other Court document, the Court may dismiss the action with or without prejudice for failure to
prosecute.”

Accordingly, Plaintiff is ordered to provide a current address to the Court within
fourteen (14) days of this order. Failure to do so will result in a recommendation to the District
Judge that this case be dismissed for failure to prosecute. Once Plaintiff has done so, he will be
afforded an additional seven (7) days to serve responses to Defendant’s Interrogatories and
RFPs, which are attached as exhibits to the Declaration of Daniel A. Beck (Dkt. 82-1).

CV-90 (12/02) CIVIL MINUTES-GENERAL Initials of Deputy Clerk: nb
Page 1 of 1

 
